Sed per cur.

If the plaintiff] ignorant of the unfairness of the original transaction, had been induced to obtain the assignment of the obligation, by the defendant’s promise to pay it, the latter ought to be bound by his engagement, notwithstanding the great hardship of the case; for he would be the cause of the deception, and ]ns admission would operate as a new contract between himself and the plaintiff. But the acknowledgments in the present instance, could not have iufiuenced the plaintiff’s conduct, having been made several months after the assignment.
Equity will relieve against a plain mistake, or misapprehension, or against ignorance of title, though not under all given circumstances. 1 Vern. 32. Vez. 126, 400. 2 Bro. Cha. Rep. 150. 1 Fonbla. 106. To make a receipt in full of all demands, a conclusive bar, it must be given with full knowledge of all the facts. Espin. Ni. Pri. 174. Vide. Ib. 156. And one may avoid a promise, by showing there was do consideration for it. 1 H. Bla. 64. An indorser of a bill of exchange, discharged by the laches of the indorsee, in not giving due notice of its non-acceptance, and afterwards making a subsequent promise to pay the bill, being ignorant at the time that he was no longer bound to pay the same, the same shall not bind him. 5 Burr. 2670.
As between the obligor and obligee, who had swindled him already out of 4757, no possible doubt could exist. The assignee of a bond takes it at his own peril, subject to every defence, which might be set up against the obligee. 1 Dali. 23. and the admissions of the defendant after the assignment, while his delusion continued as the fancied proprietor of a large tract of country, cannot conclude him on any principle of law, equity or good conscience.
The plaintiff suffered a nonsuit.